office_of_chief_counsel department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c date number info release date uil conex-114075-06 the honorable zach wamp member u s house of representatives federal building suite administration road oak ridge tennessee attention -------------------- dear congressman wamp this letter is in response to your inquiry dated ------------------------ on behalf of your constituents the employees of ---------------------------------------concerning the taxation of employer contributions to sec_401 plans and sec_457 deferred_compensation arrangements the employees are specifically concerned that unlike k ’s and other retirement plans our b plan must withhold social_security and medicare taxes on the employer’s contribution as explained below the law provides that contributions to certain types of deferred_compensation arrangements such a sec_401 and sec_457 plans are subject_to social_security and medicare taxes whereas contributions to other types of deferred_compensation arrangements are not taxes under the federal_insurance_contributions_act fica consist of the old-age survivors and disability portion social_security and the hospital insurance portion medicare and are computed as a percentage of wages paid_by the employer and received by the employee for employment internal_revenue_code code sec_3101 sec_3111 and sec_3121 generally all remuneration an emplo yer pays for services an employee performs is subject_to fica_taxes unless the law specifically excepts the remuneration from the term wages or excepts the services from the term employment code sec_3101 sec_3111 and sec_3121 a deferred_compensation arrangement is any plan program or agreement under which an employer promises to pay an amount to an employee at some future date for his past present or in some cases future services a deferred_compensation arrangement can be either qualified or nonqualified generally a plan must contain specific statutorily-mandated provisions to be treated as a qualified_plan under code sec_401 including requirements for funding nondiscrimination employee coverage and distributions deferred_compensation arrangements have the basic advantage of deferring income_tax on amounts the employer contributes to the plan until they are distributed to the employee however contributions to deferred_compensation arrangements may or may not be subject_to fica_taxes at the time the employer makes the contributions depending on the type of arrangement the law specifically excludes from wages for fica tax purposes employer contributions made on behalf of an employee to a tax qualified_plan that satisfies all the requirements of code sec_401 code sec_3121 in contrast the law provides that employer contributions made under a sec_401 qualified_cash_or_deferred_arrangement are included in wages and subject_to fica tax code sec_3121 a qualified_cash_or_deferred_arrangement is one that allows an employee to elect to have the employer’s contribution made to the plan on the employee’s behalf or directly to the employee in the form of cash or some other taxable benefit code sec_457 provides rules for nonqualified_deferred_compensation_plans established by eligible employers state and local governments and tax-exempt organizations are eligible employers an eligible_state_deferred_compensation_plan is one that meets the requirements of code sec_457 generally amounts deferred under a sec_457 plan are included in wages and subject_to fica_taxes at the time of deferral code sec_3121 thus the fica tax treatment of employee designated contributions to sec_401 and sec_457 plans is identical in both cases such contributions are subject_to fica taxation when made by the employer on behalf of the employee the employees’ letter asserts that the fica taxation of amounts deferred under a code sec_457 plan discourages savings and that this taxation discriminates against employees covered by a b plan when contributions to other plans are exempt from fica taxation congress did not intend to discourage participants in b plans and similar arrangements from saving for retirement rather congress enacted sec_3121 to protect the social_security_wage_base see the social_security act amendments of public law the senate committee on finance provided insight into the reasons congress enacted sec_3121 generally if an employee receives cash and then chooses to use these funds for personal savings or benefits the amount of cash received is subject_to fica this is true for example for contributions to an individual_retirement_account ira even if the employer transmits the funds directly to the ira account under cash or deferred arrangements certain tax-sheltered annuities certain cafeteria plans and eligible_state_deferred_compensation_plans the employer contributes funds which are set_aside by individual employees for individual macro form rev department of the treasury - internal_revenue_service savings arrangements and thus the committee believes that such employer contributions should be included in the fica base as is the case for ira contributions otherwise individuals could in effect control which portion of their compensation was to be included in the social_security_wage_base this would make the system partially elective and would undermine the fica tax_base senate report no date any change to the law would require legislative action i hope this information is helpful please contact me at -------------------- or ------------------- -------------------------------------- if you need further assistance sincerely catherine e livingston assistant chief_counsel exempt_organizations employment_tax government entities tax exempt government entities macro form rev department of the treasury - internal_revenue_service
